

116 HRES 477 IH: Requiring that the House authorize any judicial proceeding on behalf of any committee.
U.S. House of Representatives
2019-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 477IN THE HOUSE OF REPRESENTATIVESJuly 9, 2019Mr. Brady submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONRequiring that the House authorize any judicial proceeding on behalf of any committee.
	
 That the second resolving clause in House Resolution 430 (116th Congress) is amended by striking Bipartisan Legal Advisory Group the first place it appears and inserting House of Representatives and by striking the second sentence. 